Title: To Thomas Jefferson from Hugh Henry Brackenridge, 17 February 1801
From: Brackenridge, Hugh Henry
To: Jefferson, Thomas



Sir,
Pittsburg February 17th: 1801.

Just about to leave this place to which I will not return until the first of June next. In the mean time shall be in Philadelphia and on the circuit.
The event of your Presidency has most probably by this time taken place, at least designation of taking place on the fourth of March next. I think it morally impossible that the vote of Congress could ultimately be contrary to the voice of the nation known in fact, though not organically expressed; or that the terrific consequences of a suspension, or usurpation of the federal government would be dared. Thinking of you then as the President designate, and on the fourth of March next about to assume the extensive trust, I wish to intrude upon you for a moment with an observation on the removal of quondam officers which may be necessary, and to a certain extent take place. This, the more, because an answer to a question of yours made to me in Philadelphia, and what was said by me in a letter addressed to you some time ago may mislead as to my opinion correctly stated on this subject.

The question was, what the effect of the decision and proscription as it was called, of Governor McKean’s Administration in the removal of officers. My answer was that having not acted with that rigor he would not have been Governor a second time, and that in a memoir to him I had strongly enforced that rigor with regard to the Western Country.
In my letter to you I have said to this effect if my memory serves me that in the change of our elections in favor of the republican interest, experience has shewn that the advice was salutary. But meaning now to explain, I have to say that the removal of officers by Governor McKean was not indiscriminate, but guided by nice discernment judgment and discretion. Policy was consulted, and where the officer was not bad, and had not been an outrageous adversary he was not removed unless indeed in some instance where the office was absolutely wanted to compensate an active friend, perhaps more in need of it than the officer who had possessed it. General hostility and war must be moderated by a skillful man in order to support himself for the use of his friends. Hitting the exact medium in this most delicate part of administration must depend on the most intimate knowledge of characters and standing. Your removals will doubtless be confined chiefly to the higher state officers for some time but will extend ultimately and gradually through the whole organization of the system. It may be of use to you therefore to have the information of the most inconsiderable. It will be of the less consequence for me because there will be representatives in Congress from the districts can inform. Our officers in the Western Country in the Revenue have chiefly been under the appointment of Ross or Addison, I mean Assessors &ca.
It strikes me to say something on the official arrangement of the War Office which occurs to me from the attention I have paid to it from my residence in this Country which has been with short intervals the scene of war for a long time. The errors of military men, or of arrangements in the Army department have been obvious. The present administration appears to be at a loss for a War officer the succeeding will be at a loss for some time also. The War department has long labored under disorders which menaced its destruction—founded on false principles, it has grown in errors and increased in deformities; and now having reached a state of utter chaos, it is to be consigned with all its odium to a new administrator, without records to instruct, guide, guard or govern Him. In this state of things it occurs, that the Senior military officer may be usefully employed in removing the embarrassments and perplexities which encompass this department—Because he has had the chief command of the   established troops for more than four years, and has preserved his official correspondence since the year ninety.
It is presumable that he possesses a perfect knowledge of the troops in being, as well their moral energies as their physical capacities.
He understands perfectly the disposition of these troops, & the motives which directed it; and commanding an intimate knowledge of the geography of his country, of the Indian occupancies and force within its limits, and of the fortifications of foreign Powers which border thereon, their strength and objects; he can best determine the expediency of maintaining our present posts, of demolishing them or of erecting new ones.
The obligations of duty which have pointed his attentions to the several departments of the Army, their provisions and expenditures enable him to explain the total destitution of responsibility, of order, discrimation and œconomy throughout, and will assist him to suggest the necessary remedies, to correct the follies and abuses which pervade every branch of service.
At the same time his knowledge of individual merits and pretentions, and of the proper functions of the host of dependents attached to the Military, will enable him to select and to recommend the honest, the able and the deserving.
Being in possession of the immediate projects as well as the ultimate views of the late administration (for the present is without plan principle or design) he may derive much utility from this source.
Give him then the charge of the department to retrench and systematize it—being a western man and popular in the most remote settlements, this avocation may flatter, oblige and give confidence to the people of that portion of the Union. While a minister, competent to the able discharge of the important duties of the station, may be sought for at leisure.
I am Sir With solicitude for your official honor and personal happiness, Your Most Obedient Humble Servant

H H Brackenridge

